Citation Nr: 1118481	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to a compensable evaluation for tinea pedis, cruris, and manus.

4.  Entitlement to a compensable evaluation for back and bilateral arm scars.

5.  Entitlement to a total disability rating on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The August 2010 videoconference hearing transcript shows that the Veteran's attorney raised the issue of whether there was clear and unmistakable error (CUE) in the April 2003 rating decision that denied service connection for peripheral neuropathy.   This issue has not been adjudicated by the RO and, therefore, is referred to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On August 11, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for whether new and material has been received to reopen a claim for service connection for diabetes mellitus, type 2 is requested.

2.  On August 11, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to a compensable evaluation for tinea pedis, cruris, and manus is requested.

3.  On August 11, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to a compensable evaluation for bilateral arm and back scars is requested.

4.  By a rating decision in September 2003, the RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for peripheral neuropathy.  The Veteran was notified of his right to appeal, but a timely appeal was not filed.

5.  Evidence added to the record since the September 2003 rating decision considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, but does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for whether new and material has been received to reopen a claim for service connection for diabetes mellitus, type 2,  by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).
2.  The criteria for withdrawal of an appeal for entitlement to a compensable evaluation for tinea pedis, cruris, and manus, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal for entitlement to a compensable evaluation for bilateral arm and back scars, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The RO's decision of September 2003 which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for peripheral neuropathy is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

5.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type 2, entitlement to a compensable evaluation for tinea pedis, cruris, and manus, and entitlement to a compensable evaluation for bilateral arm and back scars, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type 2, entitlement to a compensable evaluation for tinea pedis, cruris, and manus, and entitlement to a compensable evaluation for bilateral arm and back scars, and those issues are dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  According to the Court, in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  
Further, in providing instruction as to what information would be considered "new and material", the Court indicated that "material" evidence would include (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  "New" evidence would be considered new only if it had not been submitted previously to VA and was neither "cumulative nor redundant" of evidence already in the record.  

The agency of original jurisdiction (AOJ), issued a VCAA notice letter to the appellant in October 2007, prior to the initial adjudication of the claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence and notified him that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.  The Veteran was also informed of what new and material evidence could be submitted to reopen his claim for service connection for peripheral neuropathy, what type of evidence would qualify as "new" evidence, and per the requirements set forth in Kent, specifically informed him of what evidence would be necessary to substantiate the element or elements required to establish the claim that was found insufficient in the previous denial.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, Social Security Administration records, private treatment records, VA treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The record does not show that the Veteran has been provided a VA examination or opinion.  However, the Board notes that VA does not have a duty to provide a VA examination if the claim is not reopened, which is the case in the decision below.  The VCAA explicitly states that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

If all of the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  

Under the provisions in effect from August 29, 2001, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for peripheral neuropathy.   His claim to reopen a claim for entitlement to service connection for peripheral neuropathy was received in June 2007.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.  

The record reflects that in an April 2003 determination, the RO denied service connection for such disability on the basis that there was no evidence of his being treated for peripheral neuropathy in service or within a year of his last possible exposure to Agent Orange and there was no evidence that his peripheral neuropathy was related to his service-connected shell fragments wounds.  The RO noted that the cause of his peripheral neuropathy was not known, but that VA Medical Center records noted that it may have been related to a B12 deficiency.  No appeal was taken from that determination, and although there has been an allegation of CUE in that regard, no adjudication of CUE has been rendered to date.  The Board notes that additional evidence was received within one year of the April 2003 determination.  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2010).  However, in Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam), it was held that additional evidence submitted by the Appellant within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  Further, the submission of additional evidence may also be reasonably construed as a request to reopen the claim for service connection.  As discussed below, the additional evidence received within one year of the April 2003 determination is not deemed new and material pursuant to 38 C.F.R. § 3.156(b).  As such, the April 2003 determination is final.  38 U.S.C.A. § 7105.  

In a September 2003 rating decision, the RO, after the receipt of additional evidence, including an August 2003 examination report, continued and confirmed the April 2003 denial of the claim because there was no evidence that peripheral neuropathy was incurred in service or manifested to a compensable degree within one year thereafter, or that it was a complication of diabetes mellitus, type II (for which a service connection claim was then pending), as no confirmed diagnosis had been made of diabetes mellitus and the condition existed prior to elevated blood sugars by greater than five to six years.  No appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the September 2003 RO denial included the Veteran's service treatment records which do not show complaints of, diagnosis of, or treatment for, peripheral neuropathy.  The evidence also includes private and VA treatment records which show diagnoses of peripheral neuropathy.  Also of record is an August 2003 VA examination report in which the examiner opined that the etiology of the Veteran's peripheral neuropathy was unknown, but that it was not secondary to two single elevations of random blood sugars and that the symptoms had preceded any elevated blood sugars by greater than five to six years.

The evidence received since the final September 2003 RO decision includes additional Social Security Administration records, VA outpatient treatment records , and a June 2009 VA examination report, which all show complaints of, and treatment for, peripheral neuropathy.  The June 2009 VA examination report also shows that the examiner indicated that the Veteran did not have a diabetes diagnosis.   This additional evidence is new because it was not of record at the time of the prior final RO denial in September 2003.  However, this evidence is not material because it merely reinforces the previously established fact of record that the Veteran has a current peripheral neuropathy diagnosis, and that such has not been etiologically related to service or a service-connected disability.  Further, this evidence is not material because when considered by itself, or with previous evidence of record, does not raise a reasonable possibility of substantiating the claim (i.e.-whether the Veteran's peripheral neuropathy is etiologically related to service, to include Agent Orange exposure or diabetes mellitus).

With respect to the statements of the Veteran, the Board acknowledges that he is competent to provide statements as to his observations.  However, while statements of a Veteran are presumed credible for the purpose of establishing new and material evidence, the Veteran is not competent to offer an opinion as to a medical diagnosis or medical causation.  As such, the additional statements by the Veteran while new, are not material evidence.  See Pollard v. Brown, 6 Vet. App. 11 (1993) (lay assertions, even if new, still would not be material evidence); Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding that if lay assertions of medical causation will not suffice initially to establish a plausible basis for the claim, then it necessarily follows that such assertions cannot serve as a predicate to reopen a claim).

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's claim for service connection for peripheral neuropathy.



ORDER

The appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2, is dismissed.

The appeal for entitlement to a compensable evaluation for tinea pedis, cruris, and manus, is dismissed.

The appeal for entitlement to a compensable evaluation for back and bilateral arm scars, is dismissed.

New and material evidence has not been received to reopen a claim of entitlement to service connection for peripheral neuropathy.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010). Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran seeks a total rating based on unemployability due to his service connected disabilities.  A total rating based on unemployability due to service- connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra- schedular consideration. 38 C.F.R. § 4.16(b).

In this case, the Veteran has established service connection for posttraumatic stress disorder with depression, evaluated as 50 percent disabling, bilateral arm and back scars, evaluated as noncompensable, and tinea pedis, cruris and manus, evaluated as noncompensable.  The Veteran maintains that his service-connected disabilities, particularly his PTSD, have rendered him unemployable.  However, the record does not reflect that the Veteran has been afforded a VA examination in this regard.  Therefore, in light of the Veteran's assertions, the Board concludes that a VA examination is warranted to determine whether such disabilities render the Veteran unemployable.  Such information would be useful in the de novo adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected PTSD, scars, and skin disabilities of the feet.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran.

2.  Following completion of the above requested action, the Veteran's claims folder should be forwarded to the appropriate examiner for a clinical opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in combination, render him unable to engage in substantially gainful employment consistent with his education and occupational history. The Veteran's age should not be considered in rendering the opinion. The examiner should provide a complete rationale for the opinion expressed.

All necessary tests should be performed.  The claims file, and a copy of this Remand, should be made available to the examiner in conjunction with the examination.  The examiner should provide a complete rationale for any opinion expressed.

3. Thereafter, the issue on appeal should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond.  Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


